Citation Nr: 0513182	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  95-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active service from March to December 1943, 
and he died in December 1993.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating determination by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
September 2003, when it was remanded for further development 
which has now been completed.  


FINDINGS OF FACT

1.  In December 1993, the veteran died from heart disease.  

2.  During his lifetime, the veteran had established 
entitlement to service connection for a psychiatric 
disability, rated 50 percent disabling from 1949.  

3.  Heart disease was not present in service or manifested 
within one year of the veteran's discharge from service, nor 
was it caused or worsened by the veteran's service connected 
psychiatric disability.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable the RO to obtain evidence on her behalf, 
the assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire the RO to 
obtain the evidence on her behalf.  See, e.g., the letters 
addressed to the appellant by the RO dated April 17, 2003, 
and March 12, 2004.  In the latter letter, the RO 
specifically informed the appellant of the current status of 
her claim and of what the evidence must show in order to 
support the claim.  The appellant was specifically advised to 
submit the terminal hospital records and any medical evidence 
suggesting that the veteran's cardiovascular disease was 
caused or worsened by his service-connected psychiatric 
disability, and any medical evidence suggesting that the 
service-connected psychiatric disability played a causal role 
in the veteran's death.  Moreover, since the appellant was 
informed of the evidence that would be pertinent to her claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the appellant was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, extensive private and VA medical records and 
reports have been obtained.  The appellant was advised to 
submit the terminal hospital records in support of her claim, 
but she failed to do so; nor did she provide adequate 
identifying information and the necessary legal release form 
to enable VA to obtain these records.  Furthermore, the 
appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Finally, at the 
direction of the Board, a medical opinion concerning the 
merits of this claim has also been obtained.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in October 1994, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in December 2004 after the final VCAA letter 
was issued in March 2004.  There is no indication or reason 
to believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.  

II.  Factual Background

The veteran was examined in March 1943 in connection with his 
entry into the military.  He gave a history of rheumatic 
fever at this time, but his cardiovascular system was 
clinically evaluated as normal on his enlistment medical 
examination.  A blood pressure reading of 130/90 was obtained 
on this examination.  The veteran was hospitalized from 
October to December 1943, initially for the evaluation and 
treatment of numerous somatic complaints, including shortness 
of breath and "heart trouble," which were unsubstantiated 
by physical examination.  He also gave a medical history at 
this time of malaria and beri beri at the age of 16.  His 
vascular system was normal to palpation, and a blood pressure 
reading of 136/90 was reported in October 1943 at the time of 
his admission to the hospital.  Heart sounds were of good 
quality, with regular sinus rhythm and no murmurs; and the 
heart was not enlarged to percussion.  Two chest X-ray 
studies in October 1943 disclosed a normal heart.  
Eventually, an unclassified psychosis was diagnosed and 
identified as the cause of the veteran's complaints and 
symptoms, and he was medically discharged from service on 
account of this disability in December 1943.  No diagnosis of 
hypertension or of cardiovascular disease resulted from this 
extensive period of inpatient evaluation.  

After he was discharged from the military, the veteran was 
hospitalized at a VA facility from December 1943 to January 
1944 for further evaluation and psychiatric treatment.  He 
indicated that he had been born in the Philippines and had 
come to the U.S. at the age of 18.  He again gave a history 
of malaria and beri beri at age 16, but no mention of 
rheumatic fever is reflected by the relevant VA medical 
records.  Examination of the heart at this time was within 
normal limits, with clear and forceful heart sounds and no 
murmurs.  Pulse was of good quality, soft, regular, 90 per 
minute.  A blood pressure reading of 140/86 was reported.  No 
diagnosis of hypertension or of any cardiovascular disability 
resulted from this extensive period of inpatient evaluation.  

In July 1946, more than two and one-half years after service, 
a private physician signed a letter which indicated that the 
appellant was "a Rheumatic with cardiac involvement" which 
may have produced his nervousness.  Service connection was 
subsequently denied for a rheumatic heart condition.  

In November 1946, another private physician wrote to say that 
he was treating the veteran for a psychiatric disability; 
there was no mention of rheumatic heart disease or of any 
cardiovascular disorder by this physician.  Subsequent 
postservice medical evidence dating to November 1949, 
including the reports of several VA examinations of the 
appellant, is likewise devoid of any mention of a 
cardiovascular disorder.  

In October 1960, it was reported that the appellant was 
complaining of precordial pain at unpredictable times, and 
also when climbing two flights of stairs, for the previous 
two weeks.  A general medical examination of the appellant at 
this time revealed no general medical condition to account 
for these complaints, and a chest X-ray film disclosed no 
cardiac pathology.  

The current evidentiary record reflects no additional medical 
evidence until December 17, 1993, when the veteran died at 
the age of 76 in a hospital in Malaysia.  The official Death 
Certificate lists the cause of death as an acute myocardial 
infarction.  No contributory cause of death was listed.  The 
appellant was advised that she should obtain and submit the 
terminal hospital records in support of her claim, but she 
did not do so; nor did she complete and return the legal 
release form provided to her so as to enable VA to attempt to 
obtain these medical records.  

In her August 1995 notice of disagreement, the appellant 
stated her belief that the veteran's service-connected 
psychiatric disability may have caused the heart problems 
which led to his death.  She has not submitted any medical 
evidence to support this viewpoint, although she was advised 
to do so.  

In April 2004, a VA physician reviewed the entire claims 
file, including the service medical records and the 
postservice medical evidence contained therein.  This medical 
expert noted that the veteran had died of a heart attack 
almost 50 years after his discharge from service; that an 
acute myocardial infarction is a very common cause of death; 
and that, during his lifetime, the veteran had carried a 
diagnosis of what is now termed schizophrenia, paranoid type.  
A search of the relevant medical literature by this physician 
disclosed "no body of scientific evidence to support any 
causal link between this psychiatric condition and myocardial 
infarction."  Furthermore, "based on the review of the 
chart, including service medical records, original rating 
decision and documents therein, it is my conclusion that this 
veteran's cause of death is not service connected in any 
way."  

III.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In the present case, the veteran died almost 50 years after 
service of a heart attack.  There is likewise no competent 
medical evidence of chronic cardiovascular disability at any 
time during service or for more than two years afterward.  
Furthermore, the somewhat cryptic notation in July 1946 that 
the veteran was "a Rheumatic with cardiac involvement" is 
contradicted by the subsequent medical evidence of record, in 
which no cardiac pathology was found as late as October 1960.  
Neither hypertension nor a cardiovascular disorder other than 
rheumatic heart disease was diagnosed during service or for 
many years afterward, and a VA medical expert who reviewed 
the entire claims file in April 2004 concluded that this 
veteran's death in 1993 from a heart attack was not related 
to service "in any way."  Given the current evidentiary 
record, it is difficult to disagree with that conclusion.  

The VA medical expert also specifically reported in April 
2004 that he could find no body of scientific evidence to 
support the existence of a causal link between the service-
connected psychiatric disability and a myocardial infarction, 
as contended by the appellant.  The medical evidence of 
record also does not indicate, and it has not been contended, 
that the veteran's psychiatric disability aggravated any 
cardiovascular condition which may have been present before 
his death.  

The Board recognizes the sincerity of the appellant's belief 
in the merits of her claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, this appeal will be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


